*47On Petition fob Reheabing.
Monks, J.
Appellee has filed a petition, for rehearing, in which he earnestly insists that his rights as a purchaser at a tax sale having a tax deed are measured hy section 8641, R. S. 1894, which provides that if any conveyance by the county auditor pursuant to a tax sale made for the non-payment of taxes shall prove invalid or ineffectual to convey title, etc., the lien which the State has on such land for State, county, township, and all lawful purposes shall remain in full force and shall be transferred hy such deed to the grantee and vested in him, etc.., who shall he entitled to recover from the owner of such lands the amount of such legal taxes, together with all lawful charges, with interest at 20 per cent, per annum from date of such sale, and also the amount of subsequent taxes paid with like interest, and such claim shall he a lien upon such lands and the same shall he bound for the payment thereof; and in case judgment shall be rendered against the person holding the title from the auditor as aforesaid for the recovery of such land in an action of ejectment or other action either at law or in equity, the court shall ascertain the amount due the party holding such tax deed, and for principal and interest, and shall decree the payment thereof, etc., and in default of payment shall order that such land he sold to pay the same, and that there shall he no right of redemption after the sheriff’s sale, who shall execute to the purchaser a deed in fee simple. If this section were held to apply to the land of “infants, idiots and insane persons, sold at tax sale,” they would he deprived of the right to redeem within two years after the expiration of such disability given them by sections 8610, 8611, R. S. 1894.
The execution of a tax deed does not prevent such *48persons from exercising the right of redemption. Lancaster v. DuHadway, 97 Ind. 565, on page 569.
Under section 8641, supra, when judgment is rendered, the real estate is sold for cash without relief from valuation or appraisement laws, and the sheriff executes the deed on payment of the purchase-money, from which sale there is no right of redemption. Besides the judgment, if recovered against an infant, idiot or insane person, and no real estate were .sold by virtue thereof, the same would be conclusive against such infant, idiot or insane person until set aside. Such judgment would include interest at the rate of 20 per cent, per annum on the amount paid at the tax sale and also on the amount of all subsequent taxes paid, while such persons have the right to redeem under section 8610, supra, by paying the amount paid at the tax sale with cost and penalty not exceeding 25 per centum in addition and the taxes which have been paid thereon with 6 per cent, interest. No redemption could be had under said section so long as such judgment remained in effect.
Such was not the intention of the Legislature. These sections concerning tax sales and the rights and remedies-of the owners or occupants of the lands sold and the purchasers at such sales, must be construed together, so as to give effect to each section so far as possible.
It is clear considering all the sections concerning sales, redemption and the rights of the respective parties, that purchasers at tax sales who have received a tax deed cannot recover under the provisions of section 8641, R. S. 1894, supra, against infants, idiots or insane persons. Under the provisions of the tax law, infants, idiots, and insane persons cannot be deprived of the right of redemption from tax sales during such disability, and until two years after the expiration, of such disability. Any other construction would render the *49section giving such persons the right of redemption, of no force. It is the duty of. the guardians of infants, idiots, and insane persons, to pay the taxes on the property of their wards out of the money of the ward in their hands. If they have no money of the ward, they may sell real or personal property for that purpose. Section 2528, R. S. 1881; section 2692, R. S. 1894. If they fail or refuse to pay such taxes, they may be compelled to do so. Section 8581, R. S. 1894. If such a person have no guardian, one may be appointed. By this means the county treasurer or purchaser at tax sale may compel payment of taxes on the property of such persons.
Filed December 13, 1895.
The petition is, therefore, overruled.